Case 3:20-cv-01068-RNC Document 1-1 Filed 07/28/20 Page 1 of 13




                EXHIBIT A
                             Case 3:20-cv-01068-RNC Document 1-1 Filed 07/28/20 Page 2 of 13
SUMMONS - CIVIL                                                                      For information on                               STATE OF CONNECTICUT xg|§|k
JD-CV-1 Rev. 2-20                                                                    ADA accommodations,                                  SUPERIOR COURT rjpf;
C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a, 52-48, 52-259;                     contact a court clerk or
P.B. §§ 3-1 through 3-21, 8-1, 10-13                                                                                                                      www.jud.ct.gov
                                                                                     go to: www.iud.ctaov/ADA.
Instructions are on page 2.
I   I Select if amount, legal interest, or property in demand, not including interest and costs, is LESS than $2,500.

r*1 Select if amount, legal interest, or property in demand, not including interest and costs, is $2,500 or MORE.

I   I Select if claiming other relief in addition to, or in place of, money or damages.

TO: Any proper officer
By authority of the State of Connecticut, you are hereby commanded to make due and legal service of this summons and attached complaint.
Address of court clerk (Number, street, town and zip code)                                              Telephone number of clerk                   Return Date (Must be a Tuesday)
95 Washington Street, Hartford, Connecticut 06106                                                       (860) 548-2700                              August 4, 2020
0 Judicial District                                      At (City/Town)                                                                   Case type code (See list on page 2)
                                    G.A.
FI Housing Session              CH Number:               Hartford                                                                          Major: C                 Minor: 40
For the plaintiff(s) enter the appearance of:
Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)                                   Juris number (if attorney or law firm)
Fox Rothschild LLP, 101 Park Avenue, 17th Floor, New York, New York 10178                                                                     429762
Telephone number                             Signature of plaintiff (if self-represented)
(212) 878-7900
The attorney or law firm appearing for the plaintiff, or the plaintiff if                                     E-mail address for delivery of papers under Section 10-13 of the
                                                                                                              Connecticut Practice Book (if agreed)
self-represented, agrees to accept papers (service) electronically        ,—, ,—,                                      __
in this case under Section 10-13 of the Connecticut Practice Book. L£J Yes I__I No                            mschenker@foxrothschiId.com

       Parties           Name (Last, First, Middle Initial) and address of each party (Number; street; P.O. Box; town; state; zip; country, if not USA)
      First          Name:    FW CT - Corbins Comer Shopping Center, LLC
                                                                                                                                                        P-01
     plaintiff       Address: Independent Drive, Suite 114, Jacksonville, Florida 32202
    Additional       Name:
                                                                                                                                                                                       P-02
     plaintiff       Address:
       First         Name: Old Navy, LLC
                                                                                                                                                                                       D-01
    defendant        Address: 2 Folsom Street, San Francisco, California 94105
    Additional       Name:
                                                                                                                                                                                       D-02
    defendant        Address:

    Additional       Name:
                                                                                                                                                                                       D-03
    defendant        Address:
    Additional       Name:
                                                                                                                                                                                       D-04
    defendant        Address:

Total number of plaintiffs: 1                             Total number of defendants:1                                  |     | Form JD-CV-2 attached for additional parties

Notice to each defendant
1. You are being sued. This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.
2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generally,
   it must be filed on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to
   court on the Return Date unless you receive a separate notice telling you to appear.
3. If you or your attorney do not file an Appearance on time, a default judgment may be entered against you. You can get an Appearance
   form at the court address above, or on-line at https://jud.ct.aov/webforms/.
4. If you believe that you have insurance that may cover the claim being made against you in this lawsuit, you should immediately contact
   your insurance representative. Other actions you may take are described in the Connecticut Practice Book, which may be found in a
   superior court law library or on-line at https://www.iud.ct.aov/pb.htm.
5. If you have questions about the summons and complaint, you should talk to an attorney.
   The court staff is not allowed to give advice on legal matters.
Date                   Signed (Sign and select proper box)                                  [7] Commissioner of Superior Court      Name of person signing
July 7, 2020
                                                                                            □                               Clerk   Matthew J. Schenker

If this summons is signed by a Clerk:                                                                                                                     For Court Use Only
                                                                                                                                              File Date
a. The signing has been done so that the plaintiffs) will not be denied access to the courts.
b. It is the responsibility of the plaintiff(s) to ensure that service is made in the manner provided by law.
c. The court staff is not permitted to give any legal advice in connection with any lawsuit.
d. The Clerk signing this summons at the request of the plaintiffs) is not responsible in anyway for any
   errors or omissions in the summons, any allegations contained in the complaint, or the service of the
   summons or complaint.
I certify I have read and         Signed (Setf-represented plaintiff)                                              Date                       Docket Number
understand the above:
                                                                                        Page 1 of 2
                        Case 3:20-cv-01068-RNC Document 1-1 Filed 07/28/20 Page 3 of 13
instructions
1. Type or print legibly. If you are a self-represented party, this summons must be signed by a clerk of the court.
2. If there is more than one defendant, make a copy of the summons for each additional defendant. Each defendant must receive a copy of
   this summons. Each copy of the summons must show who signed the summons and when it was signed. If there are more than two
   plaintiffs or more than four defendants, complete the Civil Summons Continuation of Parties (form JD-CV-2) and attach it to the original
   and all copies of the summons.
3. Attach the summons to the complaint, and attach a copy of the summons to each copy of the complaint. Include a copy of the Civil
   Summons Continuation of Parties form, if applicable.
4. After service has been made by a proper officer, hie the original papers and the officer's return of service with the clerk of the court.
5. Use this summons for the case type codes shown below.
   Do not use this summons for the following actions:
   (a) Family matters (for example divorce, child support,                                (e)   Administrative appeals
       custody, paternity, and visitation matters)                                        (f)   Proceedings pertaining to arbitration
   (b) Any actions or proceedings in which an attachment,                                 (g)   Summary Process (Eviction) actions
       garnishment or replevy is sought                                                   (h)   Entry and Detainer proceedings
   (c) Applications for change of name                                                    (!)   Housing Code Enforcement actions
   (d) Probate appeals


Case Type Codes
    MAJOR         CODE                                                                        MAJOR           CODE
                  Major/                   MINOR DESCRIPTION                                                  Major/                  MINOR DESCRIPTION
  DESCRIPTION                                                                               DESCRIPTION        Minor
                   Minor
 Contracts         C 00     Construction - All other                                       Property            P00     Foreclosure
                   C 10     Construction-Stateand Local                                                        P10     Partition
                   C 20      Insurance Policy                                                                  P 20    Quiet TWe/Discharge of Mortgage or Lien
                   C 30     Specific Performance                                                               P 30    Asset Forfeiture
                   C 40     Collections                                                                        P 90    All other
                   C 50     UninsuredAJnderinsured Motorist Coverage
                   C 60     Uniform Limited Liability Company Act - C.G.S. 34-243
                   C 90     All other                                                      Torts (Other        T 02    Defective Premises - Private - Snow or Ice
                                                                                           than Vehicular)     T 03    Defective Premises - Private - Other
 Eminent            E 00    State Highway Condemnation                                                         Til     Defective Premises - Public - Snow or Ice
 Domain             E10     Redevelopment Condemnation                                                         T 12    Defective Premises - Public - Other
                    E 20    Other State or Municipal Agencies                                                  T 20    Products Liability - Other than Vehicular
                    E 30    Public Utilities & Gas Transmission Companies                                      T 28    Malpractice - Medical
                    E 90    All other                                                                          T 29    Malpractice - Legal
                                                                                                               T 30    Malpractice - All other
                                                                                                               T 40    Assault and Battery
 Housing           H   10   Housing - Return of Security Deposit
                                                                                                               T 50    Delamation
                   H   12   Housing - Rent and/or Damages
                                                                                                               T 61    Animals - Dog
                   H   40   Housing - Housing - Audita Querela/Injunction
                   H   50   Housing - Administrative Appeal
                                                                                                               T 69    Animals - Other
                                                                                                               T 70    False Arrest
                   H   60   Housing-Munidpal Enforcement
                                                                                                               T71     Fire Damage
                   H   90   Housing-All Other
                                                                                                               T 90    All other

 Miscellaneous     M 00     Injunction
                   M 10     Receivership                                                   Vehicular Torts     voi     Motor Vehicles’ - Driver and/or Passenger(s) vs. Dtiver(s)
                                                                                                               V 04    Motor Vehicles' - Pedestrian vs. Driver
                   M 15     Receivership for Abandoned/Blighted Property
                   M 20     Mandamus                                                                           VOS     Motor Vehicles* - Property Damage only
                   U 30     Habeas Corpus (extradition, release from Pena! institution)                        V 06    Motor Vehicle* - Products Liability Including Warranty
                            Arbitration                                                                        V 09    Motor Vehicle* - All other
                   M 40
                                                                                                               V10     Boats
                   M 50     Declaratory Judgment
                                                                                                               V20     Airplanes
                   M 63     Bar Discipline
                                                                                                               V30     Railroads
                   M 66     Department of Labor Unemployment Compensation
                            Enforcement                                                                        V40     Snowmobiles
                   MSS      Bar Discipline - Inactive Status                                                   V 90    All other
                                                                                                                        'Motor Vehicles include cars, trucks,
                   M 70     Municipal Ordinance and Regulation Enforcement
                                                                                                                          motorcycles, and motor scooters.
                   M 80     Foreign Civil Judgments - C.G.S. 52-604 & C.G.S. 50a-30
                   M S3     Small Claims Transfer to Regular Docket
                                                                                           Wills, Estates     W10      Construction ofWills and Trusts
                   M 84     Foreign Protective Order                                                          W 90     All other
                                                                                           and Trusts
                   M 89     CHRO Action in the Public Interest - PA. 19-93
                   M 90     All other




                                                                                 Page 2 of 2
         Case 3:20-cv-01068-RNC Document 1-1 Filed 07/28/20 Page 4 of 13




RETURN DATE: AUGUST 4, 2020

FW CT - CORBINS CORNER
SHOPPING CENTER, EEC,                                 SUPERIOR COURT FOR THE
                                                      JUDICIAL DISTRICT OF
                   Plaintiff,                         HARTFORD
v.
                                                      AT HARTFORD
OLD NAVY, EEC,
                                                      JULY 6, 2020
                   Defendant.


                                           COMPLAINT

        Plaintiff FW CT - Corbins Comer Shopping Center, EEC (“Plaintiff” or “Landlord”), by

and through its attorneys, hereby alleges as follows:

                                             PARTIES

        1.      Plaintiff is a foreign entity that owns the real property commonly known as

Corbins Comer Shopping Parkade located at on the southeasterly side of New Britain Avenue, in

the town of West Hartford, County of Hartford, State of Connecticut (the “Shopping Center”).

        2.      Defendant Old Navy, EEC (“Defendant” or “Tenant”) is a Delaware limited

liability company authorized to conduct business in Connecticut and doing business at the

Shopping Center.

                                         JURISDICTION

        3.      Defendant is subject to the jurisdiction of the Connecticut Superior Court

pursuant to Conn. Gen. Stat. 52-59b(a)(l) and (a)(4).

        4.      Jurisdiction is proper in the judicial district of Hartford pursuant to Conn. Gen.

Stat. 51-345(1) because Defendant is operating business at the real property at issue in the

judicial district of Hartford.
         Case 3:20-cv-01068-RNC Document 1-1 Filed 07/28/20 Page 5 of 13



                                     BACKGROUND FACTS

        5.      Plaintiff is the landlord of aforementioned Shopping Center.

        6.      On or about July 28, 1994, “Trust Company of the West, a California corporation,

as trustee of TWC Realty Fund II,” predecessor to Landlord, and Tenant entered into that certain

lease agreement for a certain space at the Shopping Center (“the Premises”). The Lease and any

and all amendments or modifications are collectively referred to as the “Lease.”

        7.      The term of the Lease is to expire on January 31, 2023 (“Expiration Date”).

        8.      As set forth in the express terms of the Lease, Tenant agreed to pay “Minimum

Rent” to Landlord. Furthermore, under the Lease the Tenant agreed to pay to the Landlord

common area maintenance charges, taxes and insurance charges as therein provided.

        9.      Tenant subsequently defaulted on its rent payment obligations in violation of the

express terms of the Lease.

        10.     On June 8, 2020, Landlord sent a Notice of Default to Tenant, for failure to pay

rent and a Demand for all due and owing amounts under the Lease (the “Notice of Default”). A

true and correct copy of the Notice of Default is attached hereto as Exhibit “A” and incorporated

herein by reference for all purposes.

        11.     Pursuant to the express terms of the Lease, Tenant’s failure to pay rent and other

sums due under the Lease constitute an “Event of Default.”

        12.     The Lease states that “[i]f either party shall bring an action against the other to

enforce or interpret the terms of this Lease or otherwise arising out of this Lease, the prevailing

party in such action shall be entitled to its costs of suit and reasonable attorney’s fees.”

        13.    In spite of the express terms of the Lease, and in spite of being in receipt of the

Landlord’s Notice of Default, Tenant has failed and refused, and continues to fail and refuse to




                                                   2
        Case 3:20-cv-01068-RNC Document 1-1 Filed 07/28/20 Page 6 of 13




make any of the requested payments and has failed to abide by the terms of the Lease for the

Premises. As a result. Tenant owes past monthly rental payments and other sums in the

aggregate amount of $231,838.31.

        14.      As a result of its failure to pay, Tenant has wholly defaulted and Tenant has failed

to cure the defaults under the express terms of the Lease despite having been provided with

notice and opportunities to cure the defaults.

                                   COUNT I (Breach of Contract)

        15.      Landlord incorporates by reference the allegations set forth in the preceding

paragraphs of the Complaint as though set forth at length herein.

        16.      Landlord and Tenant entered into the Lease pursuant to which Tenant was

required to pay to Landlord rent and other charges.

        17.      Tenant materially breached the Lease with Landlord, by, inter alia, failing to pay

landlord rent and other charges.

        18.      Landlord has performed all of its duties under the Lease.

        19.      As a result of Tenant’s breach, Landlord has suffered damages, in the amount of

at least $231,838.31.

       WHEREFORE, Plaintiff seeks recovery of:

              1. Actual damages of not less $231,838.31, all accelerated and future rentals and

                 other amounts as due under the Lease or at law;

              2. Reasonable attorney’s fees as permitted under the Lease;

              3. Costs;

              4. Pre-Judgment interest pursuant to Conn. Gen. Stat. 37-3a.

              5. Post-judgment interest; and

              6. Such other and further relief to which the Plaintiff may justly be entitled.


                                                    3
Case 3:20-cv-01068-RNC Document 1-1 Filed 07/28/20 Page 7 of 13



                            THE PLAINTIFF, FW CT - CORBINS CORNER
                            SHOPPING CENTER, EEC



                            By:

                                  Matthew J. Schenker
                                  FOX ROTHSCHILD LLP
                                  Juris No. 429762
                                  101 Park Avenue, 17th Floor
                                  New York NY 10178
                                  Telephone: (212) 878-7900
                                  Facsimile: (212) 692-0940
                                  mschenker@foxrothschild.com




                              4
         Case 3:20-cv-01068-RNC Document 1-1 Filed 07/28/20 Page 8 of 13



RETURN DATE: AUGUST 4, 2020

FW CT - CORBINS CORNER
SHOPPING CENTER, EEC,                                SUPERIOR COURT FOR THE
                                                     JUDICIAL DISTRICT OF
                   Plaintiff,                        HARTFORD
v.
                                                     AT HARTFORD
OLD NAVY, EEC,
                                                     JULY 6, 2020
                   Defendant.




                  STATEMENT IN RELIEF AND AMOUNT IN DEMAND

        The amount, legal interest, or property in demand is greater than $15,000, exclusive of

interests and costs.



                                             THE PLAINTIFF, FW CT - CORBINS CORNER
                                             SHOPPING CENTER, EEC



                                             By:

                                                   Matthew J. Schenker
                                                   FOX ROTHSCHILD LLP
                                                   Juris No. 429762
                                                   101 Park Avenue, 17th Floor
                                                   New York NY 10178
                                                   Telephone: (212) 878-7900
                                                   Facsimile: (212) 692-0940
                                                   mschenker@foxrothschild. com
Case 3:20-cv-01068-RNC Document 1-1 Filed 07/28/20 Page 9 of 13




               Exhibit A
          Case 3:20-cv-01068-RNC Document 1-1 Filed 07/28/20 Page 10 of 13
                                                                                      One Independent Drive
                                                                                      Suite 114

          Regency                                                                     Jacksonville, FL 32202


          Centers,                                                                    904 598 7000
                                                                                      Re51encyCente1s.com




                                                  NOTICE OF DEFAULT
                                                      June 8,2020

VIA UNITED PARCEL SERVICE
 The Gap, Inc                                                     The Gap Inc
 Attn: Real Estate Payables Store #5563                           Attn: Real Estate Law Store #5563
 4400 Masthead Street N.E., Suite 300                             2 Folsom Street
 Albuquerque, NM 87109-4684                                       San Francisco, CA 94105

Re:      Lease dated July 28,1994 (as at any time amended, modified or assigned, the “Lease") between Old Navy,
         LLC, a Delaware limited liability company (Tenant") and FW CT-Corbins Corner Shopping Center, LLC, a
         Delaware limited liability company (“Landlord”) for Store #5563 in the premises located at Corbin’s Corner
         Shopping Center in West Hartford, Connecticut (the “Premises”)

Dear Tenant:

         Tenant is hereby notified that it is in default of the Lease for failure to pay rent and other charges pursuant to
the terms of the Lease.

          Tenant owes Landlord $231,838.31 for rent and other charges due under the Lease (see attached). Tenant
has ten (10) days after receipt of this notice to pay this amount to Landlord at the address shown at the top of this
letter. Please note that acceptance of any rent, other charges, or partial payments thereof during or after this
cure period shall not constitute a waiver of any rights under the Lease or Connecticut law. Upon failure to make
payment, Landlord reserves its right to any one or all of the following remedies afforded under the Lease:

                   a) Commence summary proceedings to recover possession.
                   b) To demand payment of all outstanding balances, plus accelerated rental charges without further
                      notice.
                   c) To deem any option or exclusive provision null and void, as permitted by the Lease.
                   d) To all other remedies available to Landlord under the terms of the Lease and applicable law.

         This demand is made without prejudice as to any right of action which the Landlord may maintain for present
and future damages, costs, attorney’s fees, late fees, and other expenses pursuant to the commercial lease. All future
payments will be accepted with the Landlord’s reservation to pursue all remedies and rights that it may have under the
law, without further notice of said reservation, including, but not limited to, the right to seek possession of the premises.

        This notice is given pursuant to the laws of the State of Connecticut and the terms of the Lease. Please
govern yourself accordingly.

                                                         Sincerely,
                                                              /


                                                         Ernst A. Bell
                                                         V.P., Associate General Counsel

Enclosure
cc:     Craig Ramey, Managing Director (via email)
  Case 3:20-cv-01068-RNC Document 1-1 Filed 07/28/20 Page 11 of 13




           ITEMIZATION OF AMOUNTS DUE AND OWING

                               OLD NAVY
                           Tenant No: 585553
                       A/R Balance as of 6.05.2020




Invoice Date   Description                  Amount Due
09/19/18       2018 QUARTERLY WASTE REC             ($114.72)
05/20/19       CAM REC PRIOR YEAR                   ($626,86)
12/10/19       2019 ANNUAL WASTE REC               $1,655.13
04/01/20       BASE RENT                          $53,890.90
04/01/20       CAM                                 $7,442.66
04/01/20       INSURANCE                              $411.31
04/01/20       REAL ESTATE TAX                    $13,612.66
04/01/20       RECOVERY OF WASTE                   $1,183.49
03/13/20       CAM REC PRIOR YEAR                   ($423.25)
03/13/20       INSURANCE REC PRIOR YEAR            $1,724.95
05/01/20       BASE RENT                          $53,890.90
05/01/20       CAM                                 $7,442.66
05/01/20       INSURANCE                             $411.31
05/01/20       REAL ESTATE TAX                    $13,612.66
05/01/20       RECOVERY OF WASTE                   $1,183.49
06/01/20       BASE RENT                          $53,890.90
06/01/20       CAM                                 $7,442.66
06/01/20       INSURANCE                             $411.31
06/01/20       REAL ESTATE TAX                   $13,612.66
06/01/20       RECOVERY OF WASTE                   $1,183.49

               Total Amount Due:             $231,838.31
           Case 3:20-cv-01068-RNC Document 1-1 Filed 07/28/20 Page 12 of 13
                                                                                      One Independent Diive
                                                                                      Suite 114

          Regency                                                                     Jacksonville, FL 32202


          Centers,                                                                    904 598 7000
                                                                                      RegencyCenteis.com




                                                  NOTICE OF DEFAULT
                                                      June 8,2020

VIA UNITED PARCEL SERVICE
 The Gap, Inc                                                     The Gap Inc
 Attn: Real Estate Payables Store #5563                           Attn: Rea! Estate Law Store #5563
 4400 Masthead Street N.E., Suite 300                             2 Folsom Street
 Albuquerque, NM 87109-4684                                       San Francisco, CA 94105


Re:      Lease dated July 28,1994 (as at any time amended, modified or assigned, the “Lease”) between Old Navy,
         LLC, a Delaware limited liability company ('Tenant”) and FW CT-Corbins Comer Shopping Center, LLC, a
         Delaware limited liability company (“Landlord”) for Store #5563 in the premises located at Corbin’s Corner
         Shopping Center in West Hartford, Connecticut (the “Premises”)

Dear Tenant;

         Tenant is hereby notified that it is in default of the Lease for failure to pay rent and other charges pursuant to
the terms of the Lease.

          Tenant owes Landlord $231,838.31 for rent and other charges due under the Lease (see attached). Tenant
has ten (10) days after receipt of this notice to pay this amount to Landlord at the address shown at the top of this
letter. Please note that acceptance of any rent, other charges, or partial payments thereof during or after this
cure period shall not constitute a waiver of any rights under the Lease or Connecticut law. Upon failure to make
payment, Landlord reserves its right to any one or all of the following remedies afforded under the Lease:

                   a) Commence summary proceedings to recover possession.
                   b) To demand payment of all outstanding balances, plus accelerated rental charges without further
                      notice.
                   c) To deem any option or exclusive provision null and void, as permitted by the Lease.
                   d) To all other remedies available to Landlord under the terms of the Lease and applicable iaw.

         This demand is made without prejudice as to any right of action which the Landlord may maintain for present
and future damages, costs, attorney’s fees, late fees, and other expenses pursuant to the commercial lease. All future
payments will be accepted with the Landlord’s reservation to pursue all remedies and rights that it may have under the
law, without further notice of said reservation, including, but not limited to, the right to seek possession of the premises.

        This notice is given pursuant to the laws of the State of Connecticut and the terms of the Lease. Please
govern yourself accordingly.

                                                         Sincerely,

                                                        /,

                                                         Ernst A. Bell
                                                         V.P., Associate General Counsel

Enclosure
cc:     Craig Ramey, Managing Director (via email)
  Case 3:20-cv-01068-RNC Document 1-1 Filed 07/28/20 Page 13 of 13




           ITEMIZATION OF AMOUNTS DUE AND OWING

                               OLD NAVY
                           Tenant No: 585553
                       A/R Balance as of 6.05.2020




Invoice Date   Description                  Amount Due
09/19/18       2018 QUARTERLY WASTE REC             ($114.72)
05/20/19       CAM REC PRIOR YEAR                   ($626.86)
12/10/19       2019 ANNUAL WASTE REC               $1,655.13
04/01/20       BASE RENT                          $53,890.90
04/01/20       CAM                                 $7,442.66
04/01/20       INSURANCE                              $411.31
04/01/20       REAL ESTATE TAX                    $13,612.66
04/01/20       RECOVERY OF WASTE                   $1,183.49
03/13/20       CAM REC PRIOR YEAR                   ($423.25)
03/13/20       INSURANCE REC PRIOR YEAR            $1,724.95
05/01/20       BASE RENT                          $53,890.90
05/01/20       CAM                                 $7,442.66
05/01/20       INSURANCE                              $411.31
05/01/20       REAL ESTATE TAX                    $13,612.66
05/01/20       RECOVERY OF WASTE                   $1,183.49
06/01/20       BASE RENT                         $53,890.90
06/01/20       CAM                                 $7,442.66
06/01/20       INSURANCE                              $411.31
06/01/20       REAL ESTATE TAX                   $13,612.66
06/01/20       RECOVERY OF WASTE                   $1,183.49

               Total Amount Due:             $231,838.31
